DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or provide motivation to form Spray Device and Methods of Assembly and Use comprising a composition of elements structurally related as set forth in claim(s) 22, 26, 28, 33.  Specifically, the prior art fails to at least teach, "wherein the engine is selectively engageable with a spray channel configured to provide a clutch with the engine, selectively charge the engine, and to open a flow path from the chamber to a nozzle, and wherein the engine includes a screw engaged with the spray channel when a button is in an extended position, the screw and the spray channel being engaged between at least one spray channel clutch tooth and at least one screw clutch tooth", “wherein the engine includes a cup having a cup wall and at least one cup rib extended radially outward from the cup wall, and wherein the at least one cup rib forms part of a spray device exterior surface with the bottle portion”, “wherein the sleeve is configured such that auditory and/or tactile feedback is provided to the user during rotation of the sleeve thereby allowing the user to select an amount of the fluid to be dispensed, wherein the sleeve further includes at least one sleeve rib disposed along the sleeve, the at least one sleeve rib being configured for constraining the engine in a rotational position with the sleeve during the rotation of the sleeve, and the clicker blade is disposed on a sleeve rib bottom portion of the at least one sleeve rib”, “wherein the spring is enclosed between a cup and a cap, which have been fused together, and wherein the cap includes holes for engagement of an associated spin-welding tool.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754